Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 21-28, 34 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vance (US 2013/0102357).
Regarding claims 18 and 34, Vance discloses in Figures 1-2, a terminal (101, see Fig. 1)
Comprising
a radio frequency circuit (103); and
a dual-feed dual-band multiple-input and multiple-output (MIMO) antenna apparatus (200)
coupled to the radio frequency circuit and comprising:
an antenna radiator (205, Fig. 2) comprising: a first end; and a second end;
a first feed port (214), wherein the first feed port (214) is spaced apart from the first end; 
a second feed port, wherein the first feed port (214) and the second feed port (216) are spaced apart on the antenna radiator (205) in a length direction of the antenna radiator;
a first filter unit (212) disposed between the first feed port (214) and the antenna radiator (205)
and configured to: pass a first frequency component within a first preset frequency range; and filter out
a second frequency component outside the first preset frequency range; and
a second filter unit (222) disposed between the second feed port (224) and the antenna radiator
(205) and configured to: filter out a third frequency component within a second preset frequency range;
and pass a fourth frequency component outside the second preset frequency range; wherein the second filter unit is a band-stop filter. 
Regarding claims 21-22 and 36, as applied to claim 18 and 34, Vance discloses in Figure 3,
wherein the second filter unit (222) comprises: a second capacitor (C3) comprising: a seventh
end coupled to the antenna radiator (205); and an eighth end coupled to the second feed port 224); and
a second inductor (L2) coupled to the second capacitor (C3) in parallel, wherein the second inductor (L2) comprises: a ninth end coupled to the antenna radiator; and a tenth end coupled to the second feed port;
wherein the second capacitor (C3) comprises a fixed-value capacitor or a variable capacitor.
Regarding claims 23 and 37, as applied to claim 18 and 34, Vance discloses in Figure 3,
wherein the second filter unit (222) comprises:
a third (first) capacitor (C3) comprising: an eleventh end; and a twelfth end;
a third (first) inductor (L2, L3) comprising: a thirteenth end coupled to the antenna radiator
(205); and 
a fourteenth end coupled to the twelfth end and the second feed port (224); and
a fourth (second) inductor (L3) comprising: a fifteenth end couple to the thirteenth end; and 
a sixteenth end coupled to the eleventh end.
Regarding claim 24, Vance discloses in Figure 3, a dual-feed dual-band multiple-input and multiple-output (MIMO) antenna apparatus comprising: an antenna radiator (205) comprising: 
a first end; and a second end;
a first feed port (224), wherein the first feed port (224) is spaced apart from the first end;
a second feed port (214), wherein the first feed port (214) and the second feed port (224) are
spaced apart on the antenna radiator (205) in a length direction of the antenna radiator;
a first filter unit (222) disposed between the first feed port (224) and the antenna radiator (205) and configured to: pass a first frequency component within a first preset frequency range; and filter out a second frequency component outside the first preset frequency range; and
a second filter unit (212) disposed between the second feed port (214) and the antenna radiator
(205) and configured to: filter out a third frequency component within a second preset frequency range; and pass a fourth frequency component outside the second preset frequency range; wherein the second filter unit (212) comprises: a fifth (read as first) inductor (L1) comprising: a seventeenth end coupled to the antenna radiator (205); and an eighteenth end; a fourth (read as first) capacitor (C1) comprising: a nineteenth end coupled to the seventeenth end; and a twentieth end coupled to the eighteenth end; and a fifth (read as second) capacitor (C2) comprising: a twenty first end coupled to the eighteenth end; and a twenty second end coupled to the second feed port (214).
Regarding claims 25-28, as applied to claim 18, Vance discloses in Figure 2,
wherein the second feed port (224) and the second end are spaced apart;
wherein the antenna radiator (205) further comprises a first radiation section (section between
216 and ground 119) and a second radiation section that are coupled to each other, wherein the first radiation section is located on a first side (right side) of the first feed port (214), and wherein the second radiation section is located between the first feed port (214) and the second feed port (224);
wherein the first radiation section and the second radiation section are in an integrated structure; 
wherein the first side is located away from the second feed port.
Claims 18-20 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrei (EP 2234207).
Regarding claims 18 and 34, Andrei discloses in Figure 5, a terminal (10, Fig. 1) comprising 
a radio frequency circuit; and 
a dual-feed dual-band multiple-input and multiple-output (MIMO) antenna apparatus coupled to the radio frequency circuit and comprising: 
an antenna radiator (16) comprising: a first end (20); and a second end (18);
a first feed port (P1), wherein the first feed port (P1) is spaced apart from the first end (20);
a second feed port (P2), wherein the first feed port (P2) and the second feed port (P1) are
spaced apart on the antenna radiator (16) in a length direction of the antenna radiator;
a first filter unit (24) disposed between the first feed port (P1) and the antenna radiator (16) and
configured to: pass a first frequency component within a first preset frequency range; and filter out a
second frequency component outside the first preset frequency range; and
a second filter unit (28) disposed between the second feed port (P2) and the antenna radiator
(16) and configured to: filter out a third frequency component within a second preset frequency range;
and pass a fourth frequency component outside the second preset frequency range.
Regarding claims 19 and 35, as applied to claim 18, Andrei discloses in Figure 5, wherein the first
filter unit (24) comprises: a first inductor (24) comprising: a third end coupled to the first feed port (34,
of P1); and a fourth end; and a first capacitor (T2) comprising: a fifth end coupled to the fourth end; and
a sixth end that is grounded.
Regarding claim 20, as applied to claim 18, Andrei discloses in Figure 5, wherein the second feed
port (P2) is located at the second end (18), and wherein the second end (18) is located away from the
first feed port (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vance or Andrei in view of Lee et al (US 2019/0334225).
Regarding claims 29, Vance/Andrei discloses every feature of claimed invention as expressly recited in claim 26, except for wherein the first radiation section and the second radiation section are located on a same side of the first feed port.
Lee discloses in Figure 2, wherein the first radiation section (210) and the second radiation section (230) are located on a same side of the first feed port (260). It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the radiation sections of Vance/ Andrei with the radiation sections as taught by Lee by rearranging the first radiation section and the second radiation section to reduce antenna’s size for a compact device. Therefore, to employ having the first radiation section as claimed invention would have been obvious to person skill in the art.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Vance or Andrei in view of Ishizuka et al (US 2007/0268191).
Regarding claim 30, Vance/Andrei discloses every feature of claimed invention as expressly recited in claim 18, except for a second radiator coupled to the second feed port.
Ishizuka discloses in Figure 1, a second radiator (7) coupled to the second feed port (120). 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the second feed port of Vance/Andrei with the second feed port as taught by Ishizuka by adding an additional radiator to the second feed port to enhance wireless functioning.
Therefore, to employ having the second radiator as claimed invention would have been obvious to person skill in the art.
Claims 31-32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vance or Andrei.
Regarding claims 31-32 and 38, Vance/Andrei discloses every feature of claimed invention as expressly recited in claims 18 and 34, except for
wherein the first feed port is a 2.4 gigahertz (GHz) WI-FI feed port, and wherein the second feed
port is a Global Positioning System (GPS) feed port; or wherein the first feed port is of a Long-Term Evolution (LTE) B8 frequency band, and wherein the second feed port is of an LTE B3 frequency band. However, such difference is not patentable merit. It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the first feed port and second feed ports of Vance or Andrei to support communications bands of interest assigned to the antenna.
Therefore, to employ having the feed ports as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Claim Rejections — 35 U.S.C. § 102: claims 18-28 and 34-37:
In response to applicant’s arguments filed 06/07/22 that Vance fails to disclose the second filter unit being a band-stop filter, the argument is not persuasive. Vance discloses in Figure 2 and par. 0037, second filter unit (222) filters out signals in the first frequency band thus presenting an open circuit to the first frequency signals. The second filter unit filters out or stops the signals in first frequency band. Thus, the second filter unit is a band-top filter. Therefore, Vance discloses a second filter unit disposed between the second feed port and the antenna radiator and configured to filter out a third frequency component within a second preset frequency range; and pass a fourth frequency component outside the second preset frequency range; wherein the second filter unit is a band-stop filter. 
Regarding claims 21-28 and 33-34, no arguments specific to these claims are provided since applicant defers to arguments concerning claim 18 instead.
Claim Rejections - 35 USC § 103: claims 29-32:
Regarding claims 29-32, no arguments specific to these claims are provided since applicant defers to arguments concerning claim 18 instead.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845